PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/775,157
Filing Date: 28 Jan 2020
Appellant(s): ZHUO et al.



______________________
Mr. Richard A. Dunning, Jr
(Reg. No. 42,502) 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/16/2021 appealing from the office action mailed on 04/23/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument (Pages 6-12 of the Appeal Brief).
1.    Claims 1, 11, and 16: The cited art does not teach or suggest "determining whether a volume of data contracts deployed on the blockchain has reached a threshold; in response to determining that the volume has reached the threshold, deploying an additional data contract on the blockchain, storing the data of the first block in the additional data contract deployed on the blockchain" (Page 8 of the Appeal Brief).
Appellant argues that “the combination of Takada, Tanner, and Tkacik fails to teach or suggest "determining whether a volume of data contracts deployed on the blockchain has reached a threshold; in response to determining that the volume has reached the threshold, deploying an additional data contract on the blockchain. storing the data of the first block in the additional data contract deployed on the blockchain" as recited by independent claims 1, 11, and 16.” (Page 8 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The Examiner respectfully submits that the Takada teaches the aforementioned limitations as the following:
 determining whether a volume of data contracts deployed on the blockchain has reached a threshold (Takada: par. 0002,  large files or other large-sized data may be stored separately from the blockchain (i.e., "off-chain"), and a hash of the data may be stored on the blockchain; par. 0042, compare a size of the received related data to a threshold maximum size of data allowed on the blockchain to determine that the related data should be stored in an off-chain storage location.  In response to receiving the related data and determining that the size of the related data exceeds the threshold size,..). Note that “a size of the received related data to a threshold maximum size of data allowed on the blockchain” is equivalent to “a volume of data contract deployed on the blockchain”.  Note that comparing in a phrase “compare a size of the received related data to a threshold maximum size of data …allowed on the blockchain” which involves determining step, “the received related data” is equivalent to “a volume of data contracts deployed on the block chain.” and “threshold size” is equivalent to “threshold.”
 in response to determining that the volume has reached the threshold, deploying an additional data contract on the blockchain (Takada: par. 0042, In response to receiving the related data and determining that the size of the related data exceeds the threshold size, the first computing device may store the related data in the off-chain storage location…), storing the data of the first block in the additional data contract deployed on the blockchain (Takada: par. 0042, In response to receiving the related data and determining that the size of the related data exceeds the threshold size, the first computing device may store the related data  in the off-chain storage location…).  One of skill in the art would interprets that “receiving the related data” includes “an additional data contract.”  The “receiving the related data” must be received before it can be deployed/stored on the block chain.  It is clear that Takada discloses the aforementioned limitations.
2.    Claims 1, 11, and 16: The cited art does not teach or suggest "separating a smart contract into a logic contract and a plurality of data contracts" (Pages 8-9 of the Appeal Brief).
Appellant argues that “the combination of Takada, Tanner, and Tkacik fails to teach or suggest "separating a smart contract into a logic contract and a plurality of data contracts”, as recited by independent claims 1, 11, and 16.” as required by claim 1 (Pages 8-9 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The Examiner respectfully submits that the combination of Takada and Tanner teaches the aforementioned limitations as the following:
Takada discloses a smart contract creating a record on the blockchain, deploying ta smart contract on a blockchain (Takada: pars. 0062-0063, smart contract on blockchain 120 [i.e. par. 0062]).
Tanner discloses Summary of Ethereum Upgradeable Smart Contract R&D, wherein separating a smart contract into a logic contract and a plurality of data contracts (Tanner: pages 1-3; Separate Logic and Data Contracts, This involves separating the smart contract into the data (variables, structures, mappings, etc) with appropriate getters and setters, and a logic contract which contains all of the business logic of how to update this data. This logic contract updates the data through the setters and the data contract only allows the logic contract to call the setters. This allows the logic to be replace while keeping the data in the same place, allowing for fully upgradeable system). Note that the smart contract is separated into logic contract and data contract. One of ordinary skill in the art would interprets that data contract implies the plurality of data contracts because the smart contract includes more than a data contract in this Separate Logic and Data Contracts” where contracts are plural.  It is clear that the combination of Takada and Tanner as a whole does teaches the aforementioned limitations.

3.    Claims 1, 11, and 16: The cited art does not teach or suggest "computing a hash value of the additional data contract deployed on the blockchain, and determining a hash value of the first block based on the hash value of each of the plurality of data contracts deployed on the blockchain and the hash value of the additional data contract deployed on the blockchain" (Pages 9-11 of the Appeal Brief).
Appellant argues that “the combination of Takada, Tanner, and Tkacik fails to teach or suggest "computing a hash value of the additional data contract deployed on the blockchain, and determining a hash value of the first block based on the hash value of each of the plurality of data contracts deployed on the blockchain and the hash value of the additional data contract deployed on the blockchain," as recited by independent claims 1, 11, and 16.” (Pages 9-11 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The Examiner respectfully submits that the combination of Takada, Tanner, and Tkacik teaches the aforementioned limitations as the following:
The combination of Takada and Tanner further discloses separating a smart contract into a logic contract and a plurality of data contracts; determining whether a volume of data contracts deployed on the blockchain has reached a threshold; in response to determining that the volume has reached the threshold, deploying an additional data contract on the blockchain, storing the data of the first block in the additional data contract deployed on the blockchain as cited above.
Tkacik teaches continuous run-time integrity checking for virtual memory, wherein 
computing a hash value of the additional data contract deployed on the blockchain (Tkacik: par. 0041, Hash each data block to generate individual hash values .  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used …).  One of ordinary skill in the art would interprets that would “Hash H still covers all of the data” in the phrase “Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used..” includes “computing a hash value of additional data”,
determining a hash value of the first block based on the hash value of each of the plurality of data contracts deployed on the blockchain (Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used …  ). One of ordinary skill in the art would interprets that would ””then calculate a hash” and “Hash H still covers all of the data” in the phrase “then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used”  involves determining a hash value,
the hash value of the additional data contract deployed on the blockchain (Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), … , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data [i.e. including a hash value of the additional data contract], while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used [i.e. deployed on the block chain]… ).  
Takada discloses determining whether a volume of data contracts deployed on the blockchain has reached a threshold; and Tanner discloses separating a smart contract into a logic contract and a plurality of data contracts as recited above. Taka and Tanner do not disclose computing a hash value of the plurality of data contracts and additional data contract are missing in Taka and Tanner.  Tkacik discloses computing a hash value of the plurality of data contracts and additional data contract.
It is clear that the combination of the combination of Takada, Tanner, and Tkacik as a whole does teaches the aforementioned limitations.

4.     Claims 1, 11, and 16: Examiner has failed to establish a prima facie case of obviousness (Pages 11-12 of the Appeal Brief).
Appellant argues that “the Non-final Office Action has not made a prima facie showing that the combination of claim elements of claims 1, 11, and 16 are obvious in view of Takada, Tanner, and Tkacik. As a matter of law, rejections based on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. KSR, 127 S.Ct. at 1741. As the Federal Circuit recently emphasized, '"[c]onclusory statements' alone are insufficient" articulations of a motivation to combine references, and, "instead, the finding must be supported by a 'reasoned explanation.'" In re Nuvasive, Inc., 842 F.3d at 1383 (citation omitted) (Pages 11-12 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The Examiner respectfully submits that the combination of Takada, Tanner, and Tkacik teaches the aforementioned limitations as the following:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine the teaching of Tanner with the method and system of Takada, wherein separating a smart contract into a logic contract and a plurality of data contracts; deploying the logic contract and the plurality of data contracts on a blockchain; and storing data of a first block of the blockchain in the plurality of data contracts deployed on the blockchain to provide users with means for allowing the logic to be replaced while keeping the data in the same place, allowing for a fully upgradeable system  (Tanner: pages 2-3) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tkacik with the method and system of Takada and Tanner,  wherein in response to determining that the volume has reached the threshold, deploying an additional data contract on the blockchain, storing the data of the first block in the additional data contract deployed on the blockchain, and after storing the data of the first block in the additional data contract deployed on the blockchain, computing a hash value of each of the plurality of data contracts deployed on the blockchain, computing a hash value of the additional data contract deployed on the blockchain, and determining a hash value of the first block based on the hash value of each of the plurality of data contracts deployed on the blockchain and the hash value of the additional data contract deployed on the blockchain; and in response to determining that the volume has not reached the threshold, after storing the data, computing  the hash value of each of the plurality of data contracts; and determining the hash value of the first block based on the hash value of each of the plurality of data contracts deployed on the blockchain to provide users with means for continuous run-time integrity checking for virtual memory is performed effectively.  Unauthorized access to tables is prevented, by locking write access to the tables using hardware mechanism so that the original contents of the tables cannot be altered (Tkacik: abstract, pars. 0002, 0051).
For the above reasons, Examiner believed that rejection of the last office action was proper.

5.      Dependent claims 3-10, 13-15, and 18-23 are patentable over the combination of Takada, Tanner, and Tkacik (Page 12 of the Appeal Brief).
“Dependent claims 3-10, 13-15, and 18-23 are patentable in their own right, and also by their dependence on patentable independent claims. If an independent claim is nonobvious under 35 U.S.C. § 103, then any claim depending therefrom is nonobvious. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).” as required by claim 1 (Page 12 of the Appeal Brief).
The Examiner respectfully disagrees with the Appellant as the following:
The Examiner respectfully disagrees with the Appellant. The Examiner respectfully submits that the dependent claims 3-10, 13-15, and 18-23 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 2-3 and 5-24.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Canh Le/
Patent Examiner, Art Unit 2439

Conferees:
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.